Citation Nr: 1128231	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  03-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hip and leg disability, to include as secondary to a service-connected left hip disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim for service connection for bilateral hip and leg disabilities.

In April 2004, the Board reopened and remanded the matter to the RO for additional development and adjudication on the merits.

In September 2006, the Veteran provided testimony before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In June 2007, the Board remanded the case to the RO for additional action.  After completing the requested development, the RO continued the denial of the claims for service connection in an October 2007 supplemental statement of the case (SSOC).

In April 2008, the Board granted service connection for a left hip and leg disability.  The Board then noted that an October 2002 statement from the Veteran raised the issue of service connection for a right hip and leg disability as secondary to his left hip disability and remanded the issue for development.  

In March 2010, the Board again remanded the case for further development because there was a failure to comply development requested by the April 2008 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  After completing the requested development, the RO continued the denial of the claim for service connection for a right hip disability in a May 2011 SSOC.

During the July 2010 VA orthopedics examination, the Veteran raised the issue of entitlement to a rating in excess of 30 percent for a left hip disability, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence suggests that the Veteran may have had a right hip disorder that pre-existed service; however, it cannot be unequivocally determined that the Veteran's right hip disorder clearly and unmistakably existed prior to service.

2.  The evidence does not show that the Veteran's right hip disability manifested during service or that it was otherwise caused by service.

3.  Competent medical opinion has found that the Veteran's right hip disorder was not caused or aggravated by his service connected left hip disorder. 


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been in sound condition when he entered active service in July 1965.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

2.  A right hip disability was not incurred in service, nor may it be presumed to have been incurred in service, nor was it incurred or aggravated secondary to his service connected left hip disorder. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes notification provisions.  This information was provided to the Veteran by correspondence in May 2004 and July 2007.  The letters informed the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Service and VA treatment records have been obtained and associated with the claims file.  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  This information was provided to the Veteran in correspondence dated March 2006 and July 2007.

The Board notes that elements of the Veteran's notification were not received until after the initial adjudication of his claim.  However, this does not result in any harm to the Veteran, as his claim has been readjudicated since he received complete notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, VA examination reports, and private medical records have been obtained and associated with the claims file.

The Board notes that during a September 2007 VA joints examination, the Veteran reported that he was in receipt of Social Security disability for his bilateral hip condition for 19 or 20 years.  Though the records were not sought or obtained by the RO, the Board finds it is not prejudicial to the Veteran because, as discussed below, the central issue in this case is whether there is clear and unmistakable evidence that the Veteran's right hip disability existed prior to his enlistment, and if so, whether it was aggravated during service.  The Social Security disability records would not pertain to the Veteran's right hip before and during service; rather, they would focus on the severity of the bilateral hip disability from approximately 1987, many years after his discharge from service.  In regards to any opinion pertaining to whether or not the service connected left hip caused or aggravated the right hip disability, the Veteran testified at the September 2006 hearing that there were no additional medical opinions relating to his claim other than those already in the claims folder.  See Transcript, p. 10.  This would necessarily include medical records relied on by Social Security.  Therefore, the records would not aid in substantiating the claim and there is no reason to obtain the Social Security records.

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Merits of the Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Generally, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the correct standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the appellant's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  This is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

A preexisting injury or disease will be considerd to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of the General Counsel opinion 01-85 (March 5, 1985)), held in essence that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have preexisted a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In numerous written statements and testimony from hearings throughout the record, the Veteran alleged that he had a "physical defect" manifested by bilateral hip pain before he entered service, but his enlistment application did not reflect the defect.  He reported that he complained during the course of basic training and was told by the medical staff that he was "alright."  He felt that physical labor during service aggravated his bilateral hip condition.  

The Veteran is presumed, under law, to have been in sound condition when he entered active duty in July 1965.  His service treatment records reveal that the Veteran's lower extremities were clinically normal at entrance into military service.  He did not complain of right hip pain during his enlistment examination.  On contemporaneous self-report, the Veteran noted cramps in his legs, which an examiner reported was not considered disabling.  During his military service, he sought treatment for left hip pain in September 1965, but he did not mention right hip pain.  A September 1965 X-ray of the left hip and pelvis revealed a single view that included the right hip and showed an "essentially normal" right hip.  The Veteran was seen approximately a week later for a follow-up appointment because his left knee was still sore at that time.  The August 1968 separation examination revealed normal lower extremities.  

During a September 1975 post-service VA hospitalization, the Veteran complained of pain and stiffness in both hips which dated back to his adolescent years.  He reported he was inducted into service with discomfort in both hips, but no consideration was given.  He denied trauma in childhood or adulthood and there was no familial history of any bone or joint dycrasia.  The examiner noted, "The differential diagnosis in this case was puzzling and the only satisfactory explanation for the appearance of the hips appeared to be that of chondrolysis that occurred in early teenage life which was sufficient to destroy the function of the hip joints over a long period of time."  The diagnosis was limited motion of both hips due to chrondrolysis, and bilateral cup arthroplasty was suggested for treatment.

In correspondence dated in October 1991, Stephen C. Hunter, M.D., of the Hughston Orthopaedic Clinic, reported the Veteran was seen at the clinic for spondyloepiphyseal dysplasia of the hips with degenerative arthritis.

December 1991 VA X-rays of the bilateral hips revealed changes compatible with the presence of aseptic necrosis of each hip, with the presence of severe DJD.

A VA orthopedic surgical report dated in August 1992 detailed a right total hip arthroplasty.  The pre- and post-operative diagnosis was degenerative joint disease (DJD) of the right hip.  

The Veteran submitted a private medical opinion from Expert Medico-Legal Opinions (EMLO) of Guha Medical Services in June 2002.  The May 2002 review panel concluded that the Veteran developed pain and functional limitations in both hips after enlistment in July 1965, which resulted in bilateral hip replacements after service.  The review panel further opined that the condition of Legg-Perthes or Avascular Necrosis associated with advanced DJD of the bilateral hips "could have been exacerbated by his military service, but his duties in the military is (sic) probably not the root cause of this chronic condition."  

In October 2002 correspondence to the Veteran, EMLO provided clarification on several questions that the Veteran submitted after he reviewed the May 2002 opinion.  Concerning the right hip, the review panel noted the right hip was radiographically normal six weeks after enlistment.  The author, S. John Guha, M.D., stated, "...developing degenerative changes years later does not mean that your military duties were the root cause of this condition, which is usually due to aging and genetic predisposition, as well as to physical stressors.  Hence, it is impossible to conclude that your eventual right hip degeneration was primarily due to your military duties."  

In a June 2004 VA examination report, the examiner reviewed the claims file and determined the record revealed symptoms of bilateral hip problems that preexisted service.  The examiner found no evidence of trauma to aggravate the hip disorder, and opined that the Veteran's bilateral hip disorder was less likely than not related to service, and the disorder was not aggravated during service.  Rather, the examiner determined it was more likely than not that the Veteran's hip disorder preexisted service and worsened over a period of time secondary to ordinary physical activity.  The examiner based her opinions on review of X-rays and the claims files, and noted the right hip had no demonstrably identifiable disorder at the time of discharge.

In a June 2007 remand, the Board determined the June 2004 VAX was insufficient and directed the RO to schedule the Veteran for another VA orthopedic examination.  

During a September 2007 VA joints examination in accordance with the June 2007 remand, the Veteran indicated his right hip pain began between 1970 and 1975.  X-rays of the pelvis revealed the bony pelvis appeared titled toward the right side, with relatively elevated left hemipelvis including the ipsilateral hip joints.  X-rays of the hips demonstrated evidence of bilateral total hip replacements.  The diagnosis was bilateral total hip replacements with residuals and elevated left hemipelvis.  

The examiner noted a September 1965 X-ray revealed a normal right hip.  However, since the Veteran developed severe osteoarthritis in both hips which required treatment at a relatively young age, the examiner opined it was likely that both hips had similar predisposing conditions.  The examiner found no evidence suggestive of trauma during service, and stated he was unable to resolve the issue of repetitive trauma due to rigors of physical training and activities in service aggravating what was most likely a preexisting condition without resort to mere speculation.  

In June 2008, the September 2007 VA examiner was asked to provide a medical opinion based on the previous examination, and to specifically comment on whether the Veteran's right hip disability was caused or aggravated by his left hip disability.  The Veteran was scheduled for an examination and was interviewed before the examiner created the addendum.  The claims file was not provided, but the examiner noted he thoroughly reviewed the claims file in September 2007, and he reviewed the September 2007 and June 2004 VA examinations electronically.  

The examiner issued the following opinion:

There is no record of any injury to the right hip documented in service.  He had right total hip replacement in 1991, and the following year he had left total hip replacement.  He mentioned that he had degenerative arthritis of his hips.  He mentioned that his right hip started hurting him between 1970 and 1975.  He did not have any specific injury to his right hip.  Based on available medical information, it is my opinion that [the] right hip condition is less likely as not due to or as a result of [his] left hip condition or aggravated due to [his] left hip condition.

The Veteran was afforded another VA joints examination in July 2010 to determine the nature and etiology of his right hip and leg disability in compliance with the Board's March 2010 remand.  The remand directed the examiner to provide the following opinions:

(1)  What is the diagnosis or diagnoses relating to the Veteran's right hip and leg as it is today?

(2) Is there clear and unmistakable (obvious or manifest, unbeatable) medical evidence to demonstrate that the Veteran's right hip and leg disorder existed prior to the Veteran's entrance into service?  If so, is there also clear and unmistakable evidence that this disability did not increase in severity beyond its natural progression during active service?

(3) Is it as likely as not (50 percent probability) that the right hip and leg disability was incurred due to or aggravated by the service-connected left hip disability?

On physical examination, the July 2010 VA examiner noted no significant changes since the September 2007 VA joints examination.  The examiner diagnosed severe right hip DJD with right leg (femur) length shortening, status post total hip replacement, due to aseptic necrosis.  He reported there was not clear and unmistakable medical evidence to demonstrate that the Veteran's right hip and leg disorder existed prior to entry into service.  However, he opined that it was at least as likely as not (50 percent probability) that the right hip and leg (as well as the left) preexisted military service, but were aggravated by in-service activities.  In addition, he stated that it was less likely as not (less than 50/50 probability) that the right hip and leg disability was incurred due to the service-connected left hip disability.  

Further, the examiner provided the following rationale for his opinions: 

Based on nearly 30 years of clinical experience, Pediatric Board Certification and an interest in genetics, this Veteran's hips were likely predisposed to the development of severe bilateral hip DJD not by trauma or wear and tear caused by in-service rigorous activity, but rather a pre-morbid congenital/childhood hip joint condition.  The condition was likely asymptomatic or only mildly symptomatic at enlistment.  As time progressed it became aggravated by strenuous military activities.

Findings strongly suggest an underlying disorder of Avascular-or Aseptic-Necrosis, also known as Legg-Perthes Disease in childhood.

The central question in this case is whether or not the Veteran's right hip disability existed prior to service and, if so, whether or not it was aggravated due to service. A review of the Veteran's service treatment records shows that the Veteran's entrance examination noted normal clinical evaluation of the lower extremities.  The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111.  Further, three weeks after enlistment, September 1965 X-ray evidence revealed an "essentially normal" right hip.  

Once it is established that a veteran is entitled to the presumption of soundness, it must be determined whether or not there is sufficient evidence to rebut this presumption.  Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003.  

In regard to the first prong, the Veteran submitted a private medical opinion in May 2002 along with an October 2002 addendum that found the Veteran probably had pre-existing degenerative joint disease (DJD) of both hips, not yet apparent at time of enlistment.  Likewise, a June 2004 VA examiner determined that the record revealed symptoms suggesting a bilateral hip disorder that preexisted service.  A September 2007 VA examiner noted the September 1965 X-ray's finding of a normal right hip, but opined that since the Veteran developed osteoarthritis at a relatively young age, it was likely that both hips had similar predisposing conditions.  The July 2010 examiner reported there was not clear and mistakable evidence to demonstrate that the Veteran's right hip and leg disorder existed prior to entry into service.  He opined that it was at least as likely as not (less than 50/50 probability) that the right hip and leg disability preexisted military service.  Though the evidence suggests some likelihood that the Veteran's right hip disability preexisted service, there is no "obvious or manifest, unbeatable" medical evidence that clearly and unmistakably demonstrates the Veteran's right hip disability existed prior to his entrance into service.  Thus, there is no need to analyze the second prong and the claim fails on the theory that a preexisting disability was aggravated during service.

At this juncture, the Board notes that the Veteran may wonder why service connection was granted for his left hip disability but not the right hip, as he essentially has the same current disability in each hip.  More specifically, he may wonder why the evidence was sufficient to overcome the presumption of soundness for the left hip but not the right hip.  The key factors are that a left hip disability was noted on X-ray very soon after entrance into active service, and the Veteran continued to have left hip problems during service.  The Board determined in its April 2008 decision that this constituted clear and unmistakable evidence that a left hip disability existed prior to service.  In contrast, the same X-ray noted that the right hip was normal, and the Veteran was not treated for any right hip complaints during service.  To repeat, though the evidence suggests some likelihood that the Veteran's right hip disability preexisted service, there is no "obvious or manifest, unbeatable" medical evidence that clearly and unmistakably demonstrates that an actual right hip disability, as opposed to a congenital predisposition to a disability, existed prior to his entrance into service.  

The Veteran has not specifically alleged direct service connection for his right hip disability; however, a short discussion is warranted in this case.   For a direct service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. at 253.  Although the Veteran clearly has a current right hip disability, there is no evidence of in-service injury or trauma to the right hip in the service treatment records.  The Veteran testified that he sustained an injury in service when his shooting instructor pushed his back lower while he was sitting in a cross legged position.  However, the Veteran did not state that this injury involved the right hip or, if it did, that he experienced chronic right hip symptoms from that point.  See Transcript, pages 3 to 5.  The Veteran's testimony is credible, but he is not competent to relate his current disability to this incident.  There is no competent medical opinion that relates a right hip disability to this incident.  In contrast, during a September 2007 VA joints examination; the Veteran reported his right hip pain began between 1970 and 1975, many years after service.  The Federal Circuit Court has held that a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the preponderance of the evidence is against a finding that the Veteran's right hip disability was incurred during service on a direct basis.

The Veteran has also alleged that his right hip disability was incurred due to or aggravated by his service-connected left hip disability.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  Here, the June 2008 examiner opined it was less likely than not due to or aggravated by the left hip disability.  The July 2010 examiner also opined that it was less likely as not (less than 50/50 probability) that the right hip disability was incurred due to the service-connected left hip disability.  Rather, the examiner attributed the bilateral hip disabilities to a "likely" predisposition to the development of DJD.  (Again, the Board notes a "likely" predisposition is not adequate to rebut the presumption of soundness at enlistment, as discussed above.)  Without medical evidence between the current right hip disability and the Veteran's service-connected left hip disability, the claim fails for service connection on a secondary basis as well.

A lay person, such as the Veteran, is not competent to opine on matters beyond the scope of his competence, such as medical knowledge pertaining to the diagnosis or cause of a disease, and his opinions concerning his right hip disability and its relationship to service is therefore entitled to no weight of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  

The claim for service connection for a right hip disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right hip disability, to include as secondary to a service-connected left hip disability, is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


